Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 02/07/2022 have been entered. 
Independent claim 1 amended and incorporated with the languages of previously objected dependent claims.
Claims 2-5, and 7 cancelled.
Claims 1, 6, and 8-13 currently pending.
Outstanding USC double patenting rejection withdrawn based on at least amendments/remarks received, received approved terminal disclaimer of 02/08/2022.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 6, and 8-13 found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, or and those cited on the filed PTOL- 892, corresponding to the currently amended or argued claims, which teaches device has a display monitor which is configured to display an image. A scanner is arranged below the display monitor and extending to intersect the display monitor, the scanner not directly contacting the display monitor. A base includes a first portion with a first thickness and a second portion with a second thickness greater than the first thickness, the display monitor and the scanner partially vertically overlapping the first portion of the base. A scanner support is extended from the first portion of the base toward the scanner to support the scanner. A speaker of a portion of which is arranged only in the second portion of the base. A connector physically interconnect the base and the display monitor to support the display monitor, and a portion of the connector vertically overlapping the second portion of the base, as illustrated in the currently amended independent claim 1.


Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
02/09/2022